NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                      2006-3286


                             THOMAS E. GAGHAN, JR.,

                                                            Petitioner,

                                          v.


                     OFFICE OF PERSONNEL MANAGEMENT,

                                                            Respondent.


        Joseph J. Chester, Caplan & Chester, of Pittsburgh, Pennsylvania, argued for
petitioner.

       Anuj Vohra, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With him on
the brief were Peter D. Keisler, Acting Attorney General, Jeanne E. Davidson, Director,
Steven J. Gillingham, Assistant Director, and Steven M. Mager, Attorney.

Appealed from: United States Merit Systems Protection Board
                   NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                    2006-3286

                            THOMAS E. GAGHAN, JR.

                                             Petitioner,

                                        v.

                    OFFICE OF PERSONNEL MANAGEMENT,

                                             Respondent.


                                Judgment

ON APPEAL from the Merit Systems Protection Board

in CASE NO(S). PH0831050239-I-2.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, Circuit Judge, CLEVENGER, Senior Circuit Judge, and
MOORE, Circuit Judge.)


                          AFFIRMED. See Fed. Cir. R.36


                                      ENTERED BY ORDER OF THE COURT


DATED: October 3, 2007                       /s/ Jan Horbaly

                                             Jan Horbaly, Clerk